                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN

STACY COLLINS,
                                           Plaintiff,          Case No. 18-CV-962
                   v.
                                                               MINUTE SHEET
KOHL'S DEPARTMENT STORES,
INC., and KOHL'S CORPORATION,
                                           Defendants.



Hon. David E. Jones, presiding.                 Deputy Clerk: Katina Hubacz
Type of Proceeding: ORAL ARGUMENT RE: MOTION TO CERTIFY CLASS
Date: March 7, 2019 at 10:30 AM                 Court Reporter: Rich Ehrlich
Time Commenced: 10:38 a.m.                      Time Concluded: 12:30 p.m.

Appearances:         Plaintiff:     Richard Eugene Haybar, Shannon Liss-Riordan
                     Defendant: Joel C. Griswold

Comments:
Here to discuss Motion to Certify Class (ECF No. 68).
Court asks if are in the same situation here as Costello or is this a factually different
circumstance.

Defendants present their argument. Feel does not need to follow Costello and that we
have a different record here than in Costello.

Plaintiff presents their position. Not litigating merits of the case - are deciding whether
notice should go out apprising people of rights that a claim was made.

Court needs to make sure opt in class is limited to similarly situated people.

Ms. Wilkerson (corporate counsel for Kohl’s) clarifies how ASM bonuses work.

Defendants continue with their position.
Plaintiff responds.
Court’s comments.
Defendants present further argument.
Plaintiff briefly responds.




             Case 2:18-cv-00962-DEJ Filed 03/07/19 Page 1 of 2 Document 107
Court asks parties to think about what a schedule would like if were to order opt-ins.
Direct parties to email proposed schedules to Katina_Hubacz@wied.uscourts.gov no later
than 3/22/2019.

Oral Decision Hearing set for: 3/25/2019 at 10:30 a.m.




            Case 2:18-cv-00962-DEJ Filed 03/07/19 Page 2 of 2 Document 107
